In an action to recover damages for personal injuries, etc., plaintiff Anastasios Louladakis appeals from an order of the Supreme Court, Kings County (Levine, J.), dated December 3, 1982, which denied his motion for an apportionment of legal fees and other expenses between himself and Maryland Casualty Company and held that Maryland Casualty Company is entitled to repayment in full of a workers’ compensation lien in the amount of $136,406.23. Order modified, on the facts, by deleting the amount of $136,406.23 and substituting therefor the amount of $135,483.83. As so modified, order affirmed, without costs or disbursements. We agree with Special Term that plaintiff waived his rights to any apportionment of attorney fees. However, the amount that plaintiff was directed to return should have been $135,483.83 in accordance with the stipulation of the parties. Damiani, J. P., Mangano, Gulotta and Brown, JJ., concur.